Title: From Alexander Hamilton to John Chaloner, [11 November 1784]
From: Hamilton, Alexander
To: Chaloner, John



Dr Sir
[New York, November 11, 1784]

Mrs. Renselaaer has requested me to write to you concerning a negro, Ben, formerly belonging to Mrs. Carter who was sold for a term of years to Major Jackson. Mrs. Church has written to her sister that she is very desirous of having him back again; and you are requested if Major Jackson will part with him to purchase his remaining time for Mrs. Church and to send him on to me.
There are also some boxes intended for the family sent to your care. The[re] is one of sheeting for Mrs. Hamilton. There is another of Garden seed and another with what Mrs. Church calls a Beauatrice for Mrs. Schuyler. If you can distinguish these boxes you will oblige the ladies by forwarding them to me.
I will be much obliged to you to send me a sketch of my account with you containing all the sums furnished on Mr Churches account
I am with great regard Dr Sir Your obed servant
Alexr. Hamilton
New YorkNovr. 11. 1784
Mr J Chaloner
